                                           Case 3:20-cv-02353-JD Document 24 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                          Case No. 20-cv-02353-JD
                                         IN RE ZOOM SECURITIES
                                         LITIGATION.
                                   8
                                                                                              ORDER RE CONSOLIDATION
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Drieu v. Zoom Video Communications, Inc. (No. 20-cv-02353-JD) and Brams v. Zoom

                                  14   Video Communications, Inc. (No. 20-cv-02396-JD) are related putative class actions with

                                  15   substantially similar allegations of securities fraud against Zoom Video Communications, Inc. and

                                  16   two of its officers. The cases involve common questions of law and fact. Consequently, as has

                                  17   been requested without opposition, the cases are consolidated for all purposes, including trial.

                                  18   Fed. R. Civ. P. 42(a).

                                  19          The cases are consolidated into the lowest-numbered case, No. 20-cv-02353-JD, which is

                                  20   re-captioned as In re Zoom Securities Litigation. All filings must be made in that case. The other

                                  21   case will be closed.

                                  22          If a related action is subsequently filed in or transferred to this District, it will be

                                  23   consolidated into this action for all purposes. This order will apply to every subsequently related

                                  24   action without a further order of the Court. A party that objects to consolidation, or to any other

                                  25   provision of this order, must file an application for relief from this order within ten (10) days after

                                  26   the date on which the party’s counsel receives a copy of the order.

                                  27          The parties must file a Notice of Related Cases pursuant to Civil Local Rule 3-12

                                  28   whenever a case that should be consolidated into this action is filed in, or transferred to, this
                                           Case 3:20-cv-02353-JD Document 24 Filed 05/18/20 Page 2 of 2




                                   1   District. If the Court determines that the case is related, the Clerk of the Court will:

                                   2                  a.   file a copy of this order in the separate file for such action;

                                   3                  b.   serve on plaintiff’s counsel in the new case a copy of this order;

                                   4                  c.   direct that this order be served upon defendants in the new case; and

                                   5                  d.   make the appropriate entry in the master docket sheet (No. 20-cv-02353-JD).

                                   6          If there are any disputes about whether a new action should be related to this consolidated

                                   7   action, they must promptly be brought to the Court’s attention or any objection may be deemed

                                   8   waived.

                                   9          Pending appointment of a lead plaintiff under the Private Securities Litigation Reform Act

                                  10   (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B), and the filing of a consolidated amended complaint,

                                  11   defendants do not need to respond to the current complaint. Defendants are not deemed to have

                                  12   waived any defenses available to them under the Federal Rules of Civil Procedure or any other
Northern District of California
 United States District Court




                                  13   statute or common law.

                                  14          Counsel are directed to file by May 29, 2020, a proposed schedule for appointment of lead

                                  15   plaintiff, the filing of the consolidated complaint, and motion to dismiss briefing.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 18, 2020

                                  18
                                  19
                                                                                                      JAMES DONATO
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
